Order entered July 30, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00856-CV

          IN RE STEPHEN B. HOPPER AND LAURA S. WASSMER, Relators

                     Original Proceeding from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-03238-1

                                            ORDER
                         Before Justices Lang-Miers, Fillmore, and Stoddart

       Before the Court is relators’ petition for writ of mandamus. In the petition, relators

request that this proceeding be consolidated into cause number 05-18-00558-CV, Stephen B.

Hopper and Laura S. Wassmer v. John Malesovas, d/b/a Malesovas Law Firm, and Fee, Smith,

Sharp, & Vitullo, LLP.

       We GRANT the request to consolidate and ORDER cause number 05-18-00856-CV

CONSOLIDATED into cause number 05-18-00558-CV. We DIRECT the Clerk of Court to

remove all documents from cause number 05-18-00856-CV and refile them in cause number 05-

18-00558-CV and to treat cause number 05-18-00856-CV as a closed case. We ORDER that all

future pleadings be filed in and bear only cause number 05-18-00558-CV.
       We DIRECT appellees / real parties in interest to include their responses, if any, to the

petition for writ of mandamus in their appellees’ brief in 05-18-00558-CV, which is due August

15, 2018.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE